DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Bregman-Amitai et al. (US Publication Number 2009/0278958 A1) teaches a method for capturing a composition adjusted image. The method comprises receiving a base image, processing the base image to derive coordinates of a composition adjusted image having a composition matching with at least one predefined composition rule, and capturing the composition adjusted image according to the coordinates.
However, the closest prior art of record does not specifically disclose “generating alignment scores for each composition line of the plurality of composition lines corresponding to the reference armature, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with the composition line in the reference armature overlaid on the alignment map; and determining an adaptive image armature comprising a subset of composition lines selected based on the alignment map and the alignment scores, wherein determining the adaptive image armature comprises automatically selecting the subset of composition lines from the plurality of composition lines of the reference armature, 
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 9-13 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 15-20 are allowable as they depend from an allowable base independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HILINA K DEMETER/Primary Examiner, Art Unit 2674